Citation Nr: 0024546	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for Grave's disease.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for Crouzon's 
craniofacial dysostosis, including exophthalmos and 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 24, 1971 to 
October 1, 1971, a period of less than 90 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 rating decision by the 
RO which denied service connection for Grave's disease, 
glaucoma, and Crouzon's craniofacial dysostosis, including 
exophthalmos and headaches.  In December 1995 the veteran 
appeared and gave testimony at a hearing before the 
undersigned Board member at the RO.  A transcript of this 
hearing is of record.  This case was remanded by the Board in 
June 1996 and June 1998.  These remands were based previously 
on the state of the appellate record and precedent decisions 
of the United States Court of Appeals for Veterans Claims 
(Court) in Crowe v. Brown, 7 Vet. App. 238 (1995) and 
Robinette v. Brown, 8 Vet. App. 69 (1995), and did not 
involve a determination regarding the well-groundedness of 
the veteran's claims for service connection.  

The issues listed on the title page of this decision are now 
before the Board for further appellate consideration.  For 
reasons made evident below, the issue of entitlement to 
service connection for Crouzon's craniofacial dysostosis, 
including exophthalmos and headaches, will be discussed in 
the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for Grave's 
disease is not plausible.  

2.  The veteran's claim for service connection for glaucoma 
is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for Grave's disease.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for glaucoma.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On the veteran's July 1971 examination prior to service 
entrance, no pertinent abnormalities were reported.  Review 
of the service medical records reveals no complaints 
findings, or diagnoses of Grave's disease and/or glaucoma.  
After a September 1971 medical board examination, a diagnosis 
was rendered of Crouzon's hereditary craniofacial dysostosis.  
The veteran was discharged from service due to this disorder.  

The veteran was seen as an outpatient at a private facility 
in July 1991 after he splashed chemicals into his right eye.  
A history of traumatic injuries to the right eye 20 years 
earlier and 10 years earlier was reported.  The impressions 
included status post chemical burn in the right eye, 
increased intraocular pressure, and a history of thyroid 
disease with questionable thyroid eye disease.  

VA outpatient treatment records reveal that the veteran was 
seen in February and March 1992 for complaints of pain behind 
the right eye of a year and a half's duration.  Treatment for 
glaucoma was reported.  A 1978 thyroidectomy due to a 
possible overactive gland was also reported.  

During private treatment for glaucoma in May 1993, it was 
reported that the veteran underwent surgery for glaucoma in 
July 1992.  Subsequent private treatment for glaucoma and 
thyroid eye disease is indicated.  

During a December 1995 hearing at the RO before the 
undersigned Board member, the veteran stated that he had been 
told during service that he had Grave's disease.  He reported 
that he underwent thyroid surgery at a private hospital about 
three or four years after his discharge from service.  He 
also reported suffering vision problems during service, but 
was not specifically diagnosed as having glaucoma during 
service.  

During a VA examination for hypothyroidism in March 1997 the 
veteran stated that he was diagnosed as having 
hyperthyroidism about 2-3 years after service discharge.  
After evaluation, the diagnosis was status post 
hyperthyroidism with normal TSH on evaluation.  The examiner 
commented that he could find no connection between service 
and the veteran's hyperthyroidism.  

On a March 1997 VA ophthalmology examination, a 5-year 
history of glaucoma was reported.  It was noted that the 
record contained no clear diagnosis of glaucoma or Grave's 
disease and no clear date as to when these disease processes 
were started.  A diagnosis of bilateral glaucoma was rendered 
and there was said to be moderate impairment to the right 
eye.  Thyroid eye disease secondary to Grave's disease was 
also diagnosed.  

Pursuant to the Board remand of July 1998, the RO sent the 
veteran letters dated in July 1998, April 1999, September 
1999, and November 1999, in which he was requested to 
complete and return enclosed VA Forms 21-4142, Authorization 
for Release of Information in regard to treatment at a 
private hospital for Grave's disease in 1975.  The veteran 
failed to respond to any of these communications.  

In a Report of Contact dated in December 1999 it was reported 
that attempts had been made to contact the veteran at two 
addresses in the city of Charlotte, North Carolina.  All mail 
had been returned as undeliverable and the last piece of mail 
was returned stamped by the Postal Service as "Forwarding 
time has expired".  

The record contains a computer-generated document that 
indicates that the veteran failed to appear for VA eye, 
thyroid, and neurological examinations scheduled in March 
2000.  A copy of the letter from the VA medical clinic 
notifying the veteran of the dates, times and places of the 
examinations is of record.  

II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for disability diagnosed 
after service when the evidence indicates that the disability 
had its onset during service.  38 C.F.R. § 3.303(d) (1999).  

When entitlement to service connection for a disability based 
on an original claim cannot be established without a VA 
examination, and the veteran, without good cause, fails to 
report for such an examination, the veteran's claim for 
service connection shall be adjudicated on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  

The threshold question in regard to the veteran's claims for 
service connection for Grave's disease and glaucoma is 
whether he has met his burden of submitting evidence of well-
grounded (i.e. plausible) claims.  If not, the claims must 
fail and there is no duty to assist the veteran in their 
further development.   38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection for a Grave's disease 
and glaucoma are not well-grounded.  

According to decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)  

As it now stands, review of the veteran's clinical records 
reveals a current diagnosis of Grave's disease.  Therefore, 
the first requirement for a well-grounded claim for service 
connection for Grave's disease under the Court's decision in 
Caluza has been met.  The veteran has also indicated that he 
had symptoms of subsequently diagnosed Grave's disease during 
service and he is competent to so assert.  Thus, the second 
requirement for a well-grounded claim for service connection 
for Grave's disease under the requirements of Caluza has also 
been met.  However, the record does not contain any competent 
evidence which would associate the veteran's currently 
diagnosed Grave's disease with service.  While the veteran 
may believe that he had Grave's disease during service, he is 
a layman (i.e. a person without medical expertise or 
training).  He is therefore not competent to render an 
opinion as to questions of medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 259 (1992).  It is further 
noted in this regard that a VA physician who examined the 
veteran in March 1997 stated that he could find no 
relationship between the veteran's Grave's disease and 
service.  Without competent medical evidence demonstrating a 
connection between the veteran's Grave's disease and service, 
the third requirement for a well-grounded claim for service 
connection for Grave's disease under the Court's decision in 
Caluza has not been met.  Therefore, since the requirements 
for a well-grounded claim for service connection for Grave's 
disease have not been met, service connection for this 
disability is denied.  

In regard to the veteran's claim for service connection for 
glaucoma, review of the current record reveals a current 
diagnosis of this disorder.  Therefore, the first requirement 
for a well-grounded claim for service connection for glaucoma 
has been met under the Court's decision in Caluza.  The 
veteran has also indicated that he had vision problems during 
service, and he is competent to so assert.  Thus, the second 
requirement for a well-grounded claim for service connection 
for glaucoma under the requirements of Caluza has also been 
met.  However, the record does not contain any competent 
evidence which would associate the veteran's currently 
diagnosed glaucoma with his period of service.  Without 
competent medical evidence demonstrating a connection between 
the veteran's currently diagnosed glaucoma and service, the 
third requirement for a well-grounded claim for service 
connection for glaucoma under the Court's decision in Caluza 
has not been met.  Therefore, since all the requirements for 
a well-grounded claim for service connection for glaucoma 
have not been met, service connection for this disability 
must also be denied.


ORDER

Service connection for Grave's disease is denied.  

Service connection for glaucoma is denied.  


REMAND

The Board notes that the veteran's head was evaluated as 
normal on his July 1971 examination prior to service 
entrance.  On September 2, 1971, the veteran was treated for 
headaches and he was noted to have a malformed head.  He was 
diagnosed during service as having Crouzon's hereditary 
craniofacial dysostosis but it was not clear whether this 
disease was a congenital or developmental defect.  The Board 
observes that if the disorder is not a congenital or 
developmental defect the presumption of soundness at service 
entrance must be applied.  Diseases to which there is a 
hereditary predisposition are considered on the basis of 
incurrence or aggravation in service.  The Board notes that a 
veteran who served during a period of war is presumed in 
sound condition except for defects noted on examination prior 
to service entrance.  Absent a finding of disability on 
examination prior to service entrance, clinical records of 
preservice treatment of the disorder or a medical opinion 
that the disorder clearly and unmistakably preexisted service 
is required to rebut the presumption of soundness at service 
entrance.  

In the remand of June 1996, the Board instructed the RO to 
afford the veteran a neurological examination to ascertain 
the etiology of his craniofacial dysostosis.  The examiner 
was to render an opinion as to whether the disorder was a 
congenital or developmental defect or whether it was a 
hereditary disease.  If the latter, the examiner was to 
render an opinion as to whether it clearly and unmistakably 
preexisted the veteran's entrance onto active duty and, if 
so, whether it increased in severity during service.  
Pursuant to the remand, the veteran was afforded a VA 
neurological examination in March 1997.  At the conclusion of 
the evaluation the examiner commented that the veteran's 
craniofacial dysostosis was a hereditary condition which 
existed prior to entering service.  He also opined that the 
disorder did not increase nor was it aggravated by military 
service.  While the examiner obviously believed that the 
veteran's craniofacial dysostosis preexisted his military 
service, his opinion does not fulfill the requirement for 
rebutting the presumption of soundness at enlistment, because 
he did not state that the disease clearly and unmistakably 
preexisted military service as is required by the language of 
38 U.S.C.A. §§ 1111 and 1137.  

In view of the above, this Board in July 1998 again remanded 
the issue of service connection for service connection for 
Crouzon's craniofacial dysostosis, including exophthalmos and 
headaches.  In this remand the RO was instructed to refer the 
claims folder to the VA neurologist who examined the veteran 
in March 1997 for review.  He was to express a medical 
opinion as to whether or not the veteran's hereditary 
Crouzon's craniofacial dysostosis clearly and unmistakably 
preexisted service.  No additional physical examination of 
the veteran was necessary.  It does not appear from the 
record that the RO has complied with the Board's instructions 
to refer the claims folder to the VA neurologist who examined 
the veteran in March 1997.  The RO should undertake this 
development prior to further Board consideration of the issue 
of service connection for Crouzon's craniofacial dysostosis, 
including exophthalmos and headaches.  

The third issue on the title page is therefore again REMANDED 
to the RO for the following action:

1.  The claims folder should be referred 
to the VA neurologist who examined the 
veteran in March 1997 for review.  He 
should be requested to express a medical 
opinion as to whether or not the 
veteran's hereditary Crouzon's 
craniofacial dysostosis clearly and 
unmistakably preexisted service.  

2.  Then, the RO should again adjudicate 
the issue of entitlement to service 
connection for Crouzon's craniofacial 
dysostosis, including exophthalmos and 
headaches.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The purpose of this remand is to obtain additional, 
clarifying evidence and to comply with a precedent decision 
of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


